DETAILED ACTION
This Office action is in response to applicant’s amendments filed 03/25/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 03/25/2021, claims 7-10 were withdrawn, and claim 7 was amended.  Claims 1-10, as filed on 03/25/2021, are currently pending.
Applicant’s election with traverse of Invention I and claims 1-6 in the reply filed on 03/25/2021 is acknowledged.  The traversal is on the ground(s) that “the control method of claim 7 cannot be practiced with another materially different product.”
This is not found persuasive.  Invention I (product; claims 1-6) and Invention II (process of use; claims 7-10) are independent or distinct, each from each other because the “inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process that does not include executing a teaching procedure and/or executing a replaying procedure.”  Emphasis added.  Refer to the Requirement for Restriction/Election, dated 01/27/2021, page 2.
The requirement is still deemed proper and is therefore made FINAL.
Although claims 7-10, as filed on 03/25/2021, are drawn to a nonelected invention, they are not withdrawn from further consideration pursuant to 37 CFR 1.142(b) because they depend from allowable claim 1.  See below.  Accordingly, claims 1-10, as filed on 03/25/2021, are considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/04/2019, 03/04/2020, 03/20/2020, and 05/07/2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Claims 1-10 are allowable over the prior art.  The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 01/27/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 01/27/2021 is withdrawn.  Claims 7-10, directed to a control method adapted to the upper limb training system of claim 1, are not withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


This application is in condition for allowance except for the following formal matters: 
In claim 1, line 4, “a training unit connected to the upper limb” should be --- a training unit configured to be connected to the upper limb ---.
In claim 2, line 2, “the motors” should be --- the plurality of motors ---.
In claim 4, lines 2-3, “the virtual wall is located between a head portion of the user and the end of the training unit” should be --- the virtual wall is configured to be located between a head portion of the user and the end of the training unit ---.
In claim 6, line 12, “equals” should be --- is equal to ---.
In claim 9, line 3, “at least one of the torques” should be --- the at least one of the torques ---.
In claim 9, line 8, “the torque of at least one of the motors” should be --- the at least one of the torques generated by the plurality of motors ---.
In claim 10, lines 2-3, “a virtual wall located between a head portion of the user and the end of the training unit” should be --- a virtual wall configured to be located between a head portion of the user and the end of the training unit ---.
In claim 10, line 4, “when the control unit” should be --- wherein when the control unit ---.
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Hogan – US 5,466,213) fails to teach or render obvious an upper limb training system adapted to an upper limb of a user in combination with all of the elements and structural and functional relationships as claimed and further including:
the control unit calculating a plurality of torque intervals respectively corresponding to the plurality of motors according to torques generated by each of the plurality of motors; 15wherein, when at least one of the torques generated by the plurality of motors exceeds the corresponding torque interval, and the end of the training unit does not move to a predetermined position, the control unit controls each of the plurality of motors to output a first torque to the training unit; wherein, when the at least one of the torques generated by the plurality of motors 20exceeds the corresponding torque interval, and the end of the training unit moves to the predetermined position, the control unit controls each of the plurality of motors to output a second torque to the training unit, so as to drive the end of the training unit to leave the predetermined position (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record (Townsend – US 2016/0367428; Krebs – US 7,618,381; Scott – US 6,155,993; McIntosh – US 4,934,694; Dempster – US 5,244,441) and not relied upon is considered pertinent to the applicant's disclosure.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.  Extensions of time may be granted under  37 CFR 1.136, but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784